DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the claim limitation “water outlet structure” in lines 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-6, 10, 13-19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “and a rear end of each of the lifting ribs is arranged to be close to an inner drum bottom, and provided with a water outlet structure.” in line 9. Even though the specification discloses where the water outlet structure is arranged (pg. 2, summary para 4), the phrase “a water outlet structure” by itself does not provide details of the structure, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claims 3-6, 10, 13-19 and 21-27 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buso (EP2270272B1).

    PNG
    media_image1.png
    814
    722
    media_image1.png
    Greyscale
Regarding claim 1 and 3-6, via Fig.1, and annotated Figs 2 and 13-16, Buso et al. teaches a washing machine with washing tub (2) containing a drum 1, with hollow [0011] lifters 8 (lifting ribs) located on the inner side of the drum (Fig.1), aligned parallel to the axis of rotation of the drum (generatrix), (see claim 1 of Buso) lifter provided with one or more outlet openings (9) (permeable holes) adapted to fluidly connect the internal of said one or more lifters (8) to the internal of said drum (1) in order to allow the release of a liquid contained in said one or more lifters (8) inside the drum (1) when said one or more lifters (8) are in an upper region (2b) of said tub (2), substantially trapezoidal, and it is provided with two lateral walls 10a and 10b (a water-splashing surfaces), inclined relative to each other [0045], each lifter closer to the rear end of the drum (Fig.2), in the rear wall 12b of each lifter 8 two inlet holes 18a, 18b (water outlet structure, holes 18a and b can be considered permeable holes and/or notch arranged at the junction, annotated Fig.2 ) are obtained, facing the corresponding inlet apertures 17a, 17b, so that a liquid can flow into the two chambers 25a, 25b defined inside the lifter 8 [0092], insides of the lifters 8 fluidly connected to drum 1 via the inlet holes 18a, 18b (permeable holes and/or notch);
arms21 define a guide or a duct 122a (water guide flow channels) which are arranged on the periphery of the drum (Fig.1-6) during the rotation of the drum 1 in one of the directions of rotation, guides the liquid contained in the rear and bottom region 2a of the tub 2 towards the one or more inlet apertures 17 covered by the conveyor element 22, and therefore into the respective lifter 8 [0066];

    PNG
    media_image2.png
    841
    911
    media_image2.png
    Greyscale
 holes 18a, 18b (notch) and the gap (annotated Fig. 2) are arranged along a same generatrix and close to one another; 
inside each lifter 8 there is situated a partition wall 24, which bisects the lifter 8 lengthwise, thereby creating two independent [0087] chambers 25a, 25b [0085] (annotated Fig. 13), Advantageously the partition wall 24 is arranged in such a way that each chamber 25a, 25b fluidly communicates with the internal of the drum 1 via one or more of the outlet openings 9 [0086-0087];
the base 3 is provided for each lifter 8, with at least one inlet aperture 17a, and at least one inlet aperture 17b, fluidly communicating respectively with the two chambers 25a, 25b defined inside the lifter 8 [0091];
liquid can flow into the two chambers 25a, 25b defined inside the lifter 8, respectively through the inlet apertures 17a, 17b and the inlet holes 18a, 18b facing these inlet apertures 17a, 17b [0092] (washing water in the two parts is discharged into the water guide flow channels through water outlet structures 18a,b), each lifter 8 has lateral walls 10 n and b that are inclined surfaces -that taper to direct water out of holes 18a,b (Fig 13-16);
inclined Left and right sides surfaces (see annotated Fig. 14), guiding/converging water from one point of inner drum bottom to end of lifter, along the baffle plate and away from axis A of lifter (an axis of lifting rib) such that water flows out of inlet holes 18a, 18b and ultimately to a duct 122a (water guide flow channels).

Allowable Subject Matter
Claims 10, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the closest prior art Buso teaches that the inner drum bottom including water guides 122a (water guide flow channels) (annotated Fig. 2), that extend towards a center from an outside perimeter of the drum (periphery) (Fig. 6) the center of the inner drum bottom is provided with a spider member 19 (central joint) (annotated Fig. 2) that is connected to end of each of the water guide flow channels 122 a,  water guides 122a connected to spider member 19 in turn connected to shaft 32 (Fig.4). 
Buso neither teaches nor fairly suggests that a rear end of the central joint is provided with a water outlet connector which penetrates through the inner drum bottom, such that washing water in the inner drum flows to the central joint through the water guide flow channels under an effect of a centrifugal force, and then flows out of the inner drum through the water outlet connector.
Claims 15-19 and 21-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 15, Buso neither teaches nor fairly suggests that a water flowing chamber with a sealed state, being fixedly installed on a rear side of an inner drum supporting piece of the washing machine, a water outlet joint, being arranged on the water flowing chamber and being fixed with the inner drum supporting piece, wherein an end part of a water guide sleeve rotating along with the inner drum is stuck into the water flowing chamber, to discharge washing water flowing out of the inner drum along the water guide sleeve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711